NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2084-15T2



SEABOARD LANDING, LLC and
REPUBLIC FIRST BANK,

        Plaintiffs-Appellants,

v.

PENNS GROVE BOROUGH,

     Defendant-Respondent.
______________________________

              Submitted October 3, 2017 - Decided October 16, 2017

              Before Judges Reisner, Gilson and Mayer.

              On appeal from the Tax Court of New Jersey,
              Docket No. 91-2009, whose opinion is reported
              at 28 N.J. Tax 607 (Tax 2015).

              Maley   &  Associates,  PC,  attorneys  for
              appellants (M. James Maley, Jr. and Erin E.
              Simone, on the briefs).

              Chance & McCann, LLC, attorneys for respondent
              (Andrea Rhea, on the brief).

PER CURIAM

        We have been advised prior to argument that this matter has

been amicably adjusted, and the parties have stipulated to the
dismissal of this appeal.   Accordingly, the appeal is dismissed

with prejudice and without costs.

    Dismissed.




                               2                         A-2084-15T2